 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LISA MARIE CLOSE,                                 No. 2:17-cv-1313 WBS DB
12
                          Plaintiff,
13                                                      ORDER
              v.
14
      CITY OF VACAVILLE and STUART K.
15    TAN,
16                        Defendants.
17

18           On January 24, 2018, the assigned District Judge issued a Status (Pretrial Scheduling)

19   Order in this action. (ECF No. 15.) Pursuant to that order, the undersigned may decide requests

20   to modify the dates therein, except requests to change the date of the trial. (Id. at 4-5.) On

21   December 19, 2018, the parties submitted their fourth request to continue the expert discovery

22   deadline in this action. (ECF No. 34.)

23           The parties’ request that the expert disclosure deadline be extended to March 8, 2019, and

24   that the rebuttal expert deadline be extended to March 22, 2019. The pre-trial conference in this

25   action, however, is set for March 18, 2019, with pretrial statements due on or before March 4,

26   2019. Local Rule 281(a). The parties have not requested an extension of that deadline.

27   Moreover, the undersigned is concerned that a change to the pretrial scheduling conference would

28   necessitate a change to the date of trial.
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that the parties’ December 19, 2019 stipulation

 2   to continue the expert discovery deadline (ECF No. 34) is denied.1

 3   Dated: December 26, 2018

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB\orders\orders.civil\close1313.stip.sched.den
22

23

24

25

26
27
     1
       If the parties wish to seek modification to the dates for the pretrial conference and trial, the
28   parties shall make such a request to the assigned District Judge.
                                                        2
